Citation Nr: 1417964	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-18 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment at Conneaut Medical Center received on December 22, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1987 and from June 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Business Office at the Erie VA Medical Center.

The Veteran provided hearing testimony at a Board hearing at the Cleveland RO in May 2012.  The transcript is of record.


FINDING OF FACT

The Veteran was treated at a private facility on an emergency basis and VA facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on December 22, 2010 have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.


Regulations and Analysis

The Board notes that the Veteran is not currently service-connected for any disability so the relevant provisions in this case are 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions: 

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; 

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and 

(9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17.1002. 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725  and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may." 

The Board accepts Conneaut Medical Center as a facility held out as providing emergency care to the public.  Also, the emergent nature of the Veteran's condition on admission is not in dispute.  The record further indicates that the Veteran is enrolled in the VA health care system, he does not have other health care insurance and that he is financially liable for the treatment rendered at Conneaut Medical Center.  There is no evidence to suggest that the condition for which the Veteran received treatment was caused by an accident or work- related injury. 

This case turns on whether or not a VA or other Federal facility was feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  There is a note on the VA Form 8, Certification to the Board of Appeals, that the Veteran had been at the Erie VA Medical Center on December 21, 2010, complaining of chest pain.  He was advised to go to cardiology but the note indicates that he did not.  Thus, the claim for reimbursement was denied on the basis that the Veteran should have had the reasons for his chest pain further examined while at the Erie VA Medical Center the day before the December 22, 2010 emergency room visit.

Unfortunately, the Erie VA Medical Center adjudicator in this matter did not get a medical opinion concerning whether driving to the Erie VA Medical Center, approximately 40 to 50 minutes from the Veteran's home, during the middle of the night while having chest pains was feasible.  The adjudicator also did not include the Veteran's progress notes, in the claims file before the Board, indicating that he was referred to the cardiologist at the Erie VA Medical Center.  

Thus, the Board finds that, giving the Veteran the benefit of the doubt, that he meets all of the criteria found in 38 U.S.C.A. § 1725 and should be reimbursed for the medical bills incurred on December 22, 2010.



ORDER

Entitlement to reimbursement of medical expenses for treatment at Conneaut Medical Center received on December 22, 2010 is granted. 




____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


